Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
8, 2013 and is among XTXI CAPITAL, LLC (the “Borrower”), the Lenders (as defined
in the Credit Agreement referred to below) party hereto, CITIBANK, N.A., as
Administrative Agent, and, solely for purposes of Sections 5 and 6 hereof,
CROSSTEX ENERGY, INC., as guarantor (the “Parent” or the “Guarantor” and,
together with the Borrower, the “Credit Parties”).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and Citibank, N.A., as Administrative Agent,
are parties to a Credit Agreement dated as of March 5, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, as contemplated by Section 2.17 of the Credit Agreement, the Borrower
has requested that the Lenders increase their Commitment (as defined in the
Credit Agreement) as hereinafter provided, and the Lenders party hereto have
agreed to so increase their Commitments subject to the satisfaction of the
conditions precedent to effectiveness set forth in Section 3 hereof;

 

WHEREAS, the Guarantor has guaranteed the Guarantied Obligations (as defined in
the Parent Guaranty) of the Borrower under the Credit Agreement and, in
connection with this Amendment, wishes to reaffirm all obligations owing by it
thereunder and under any Credit Document to which it is a party.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.  Defined Terms.  Except as otherwise defined in this Amendment,
capitalized terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

Section 2.  Amendments to the Credit Agreement.  Subject to the satisfaction of
the conditions precedent set forth in Section 3 hereof, effective as of the
First Amendment Effective Date (as defined in Section 3 hereof) and in
accordance with Section 2.17 of the Credit Agreement:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

(i)                                     The definition of “Commitment” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Loans to the Borrower pursuant to Section 2.01 up to the Dollar
amount set forth opposite such Lender’s name on Appendix A hereof, as reduced
from time to time as set forth in Section 2.03 or increased from time to time as
set forth in Section 2.17.  The aggregate amount of the Commitments of all
Lenders on the First Amendment Effective Date is $90,000,000.

 

(ii)                                  the following defined terms are added in
proper alphabetical sequence:

 

--------------------------------------------------------------------------------


 

“First Amendment” means the First Amendment to Credit Agreement, dated as of May
8, 2013, by and among the Borrower, the Parent, the Administrative Agent, and
the Lenders.

 

“First Amendment Effective Date” shall have the meaning assigned to it in the
First Amendment.

 

(b)                                 The introductory paragraph to Section 4 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, the Borrower represents and warrants to each Lender as
of the Closing Date and, with the exception of the representations and
warranties contained in Section 4.17 of the Credit Agreement, on each date that
an amendment to the Credit Agreement is executed pursuant to Section 9.5 of the
Credit Agreement and on each date on which a Loan (other than a Loan resulting
from a PIK Amount) is made that the following statements are true and correct:

 

(c)                                  Section 4.19(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 The Borrower acquired the Eligible Pledged
Shares from the Parent, and the Parent acquired the Pledged Shares from the
Issuer and made a payment of the full purchase price (within the meaning of Rule
144(d)(1)(iii) under the Securities Act) therefor and took full risk of economic
loss thereon, at least one year prior to March 5, 2013 and the holding period
(as determined in accordance with Rule 144 under the Securities Act) of the
Borrower as to such Eligible Pledged Shares began at least one year prior to
March 5, 2013.

 

(d)                                 Appendix A to the Credit Agreement is hereby
amended and replaced in its entirety with Appendix A hereof.

 

Section 3.  Effectiveness.  The effectiveness of the amendments to the Credit
Agreement set forth in Section 2 of this Amendment is subject to the
satisfaction of the following conditions precedent (the date of such
satisfaction, the “First Amendment Effective Date”):

 

(a)                                 the Borrower and the Required Lenders shall
have executed and delivered counterparts of this Amendment to the Administrative
Agent;

 

(b)                                 the Borrower shall have delivered to the
Administrative Agent (x) resolutions of the board of directors or similar
governing body of the Borrower approving and authorizing the execution, delivery
and performance of this Amendment, certified as of the First Amendment Effective
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment, (y) an originally executed copy of the
favorable written opinion of Baker Botts L.L.P., counsel for the Borrower and
the Parent as to such matters as Administrative Agent may reasonably request
(including capacity, authorization, due execution and no contravention) dated as
of the First Amendment Effective Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, and (z) a certificate of
the Borrower dated as of the First Amendment Effective Date signed by an
Authorized Officer of the Borrower certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article IV of the Credit Agreement and the other Credit Documents, with the
exception of representations and warranties under Section 4.17 of the Credit
Agreement and Section 3.1(g) of the Parent Guaranty, are true and correct on and
as of the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer

 

2

--------------------------------------------------------------------------------


 

to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default or Event of Default exists or would result from the
contemplated increase in the Commitment;

 

(c)                                  the Borrower shall have delivered to the
Administrative Agent an acknowledgment of this Amendment from the Issuer
including a confirmation that the references in the Issuer Acknowledgment to the
Credit Documents and the transactions contemplated thereunder refer to the
Credit Documents and such transactions, in each case, as amended by this
Amendment;

 

(d)                                 the Borrower shall have paid all fees and
expenses due and payable under the Credit Documents and set forth in an invoice
delivered to the Borrower at least one Business Day prior to the First Amendment
Effective Date;

 

(e)                                  each of the representations and warranties
contained in Section 6 of this Amendment shall be true and correct at and as if
made as of such date; and

 

(f)                                   no Default or Event of Default shall have
occurred and be continuing.

 

Section 4.  Costs and Expenses.  Without limiting the obligations of the
Borrower under the Credit Agreement, the Borrower agrees to pay or reimburse all
of the Administrative Agent’s reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Amendment and the other instruments and documents to be delivered
hereunder in accordance with the terms of Section 9.2 of the Credit Agreement,
including all reasonable and documented fees, disbursements and other charges of
Latham & Watkins LLP, counsel for the Administrative Agent.

 

Section 5.  Consent and Affirmation of the Credit Parties.

 

(a)                                 Each Credit Party (prior to and after giving
effect to this Amendment) hereby consents to the amendments to the Credit
Agreement effected hereby (the Credit Agreement as amended by this Amendment,
the “Amended Credit Agreement”) and confirms and agrees that, notwithstanding
the effectiveness of this Amendment, each Credit Document to which such Credit
Party is a party is, and the obligations of such Credit Party contained in the
Amended Credit Agreement, this Amendment or in any other Credit Document to
which it is a party are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, in each case as amended by
this Amendment.  For greater certainty and without limiting the foregoing, the
Borrower hereby confirms that the existing security interests granted by the
Borrower in favor of the Collateral Agent, for the benefit of the Secured
Parties (as defined in the Security Agreement), pursuant to the Security
Agreement in the Collateral described therein shall continue to secure the
obligations of the Borrower under the Amended Credit Agreement and the other
Credit Documents as and to the extent provided in the Credit Documents.  The
Guarantor reaffirms and agrees that its guarantee of the obligations of the
Borrower under the Amended Credit Agreement and the Credit Documents is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

 

(b)                                 The Guarantor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
the Guarantor is not required by the terms of the Credit Agreement, the Amended
Credit Agreement or any other Credit Document to consent to the amendments to
the Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement, the Amended Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of the Guarantor to any
future amendments to the Amended Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 6.  Representations and Warranties.  Each Credit Party hereby represents
and warrants, on and as of the date hereof and the First Amendment Effective
Date, that:

 

(a)                                 All of the representations and warranties
made by such Credit Party in the Credit Documents are true and correct at and as
if made as of such date, with the exception of representations and warranties
under Section 4.17 of the Credit Agreement and Section 3.1(g) of the Parent
Guaranty, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

 

(b)                                 Such Credit Party has all requisite
organizational power and authority to enter into this Amendment and the other
Credit Documents to which it is a party, and to carry out the transactions
contemplated hereby and thereby and to authorize the execution, delivery and
performance of this Amendment and the other Credit Documents to which it is a
party.

 

(c)                                  No consent or authorization of, filing
with, notice to or other similar act by or in respect of, any Governmental
Authority or any other Person is required to be obtained or made by or on behalf
of such Credit Party in connection with the borrowings or other extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Amendment or the Credit Agreement as amended by this
Amendment (as so amended, the “Amended Credit Agreement”), except for consents,
authorizations, notices and filings which have been obtained or made and routine
filings and recordings applicable to Persons similar to such Credit Party
generally.

 

(d)                                 This Amendment has been duly executed and
delivered on behalf of such Person.  This Amendment and, to the extent that such
Credit Party is a party thereto, the Amended Credit Agreement constitute a
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

(e)                                  Neither the execution and delivery by any
Credit Party of this Amendment or to the extent that such Credit Party is a
party thereto, the Amended Credit Agreement, nor the consummation of the
transactions contemplated herein, will (a) violate (i) any provision of any law
or any governmental rule or regulation applicable to such Credit Party
(including any anti-fraud or reporting provisions of the Exchange Act), (ii) any
of the Organizational Documents of such Credit Party, (iii) any trading policy
of Issuer applicable to the Parent or any Affiliate of the Parent, including the
Issuer’s window period policy or (iv) any order, judgment or decree of any court
of competent jurisdiction or other agency of government binding on such Credit
Party or any of its assets; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
agreement or instrument to which such Credit Party is a party or by which such
Credit Party or any of its assets is bound; (c) result in or require the
creation or imposition of any Lien upon any of the assets of such Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent, for the benefit of the Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any contractual obligation of such Credit Party, except for such
approvals or consents that have been obtained.

 

Section 7.  Reference to and Effect on the Credit Agreement.

 

(a)                                 On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Amended Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 The Credit Agreement as specifically amended
by this Amendment is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.  This Amendment shall be a
“Credit Document” for purposes of the definition thereof in the Credit
Agreement.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Credit Documents, nor constitute a
waiver of any provision of any of the Credit Documents.

 

Section 8.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument. This Amendment shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic format (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 9.  Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Section 10.  Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

 

Section 11.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

XTXI CAPITAL, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name: 

Michael J. Garberding

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

CROSSTEX ENERGY, INC.,

 

as Parent and as Guarantor

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name: 

Michael J. Garberding

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ James Heathcote

 

 

Name: James Heathcote

 

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

APPENDIX A
TO AMENDED CREDIT AGREEMENT

 

Commitments

 

Lender

 

Commitment

 

Pro
Rata Share

 

Citibank, N.A.

 

$

90,000,000.00

 

100.00

%

Total

 

$

90,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------